ACCEPTED
                                                                                         01-14-00417-cv
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   4/21/2015 2:03:19 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK


                      NO. 01-14-00417-CV
                                                                       FILED IN
                                                                1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                   IN THE FIRST COURT OF APPEALS                4/21/2015 2:03:19 PM
                          HOUSTON, TEXAS                        CHRISTOPHER A. PRINE
                                                                        Clerk


   NICK YEH, INDIVIDUALLY, ASHDON INC. D/B/A IMPRESSION BRIDAL, AND
                           EMME BRIDAL, INC.,
                                           Appellants/Cross-Appellees,

                                        v.

                                ELLEN CHESLOFF,
                                                     Appellee/Cross-Appellant.


                 On Appeal from the 268th Judicial District Court,
                  Fort Bend County, Texas, No. 09-DCV-174184



     UNOPPOSED THIRD MOTION TO EXTEND TIME TO FILE
          APPELLEE’S/CROSS-APPELLANT’S BRIEF


     Appellee/Cross-Appellant Ellen Chesloff files this Unopposed Third

Motion asking for a thirty-day extension, to June 1, 2015, to file her

Appellee’s/Cross-Appellant’s Brief in this case.

                           I.     BACKGROUND

     Appellants appeal the April 25, 2014 Final Judgment entered against

them in the underlying case. Appellee noticed a cross-appeal of that Final

UNOPPOSED THIRD MOTION TO EXTEND TIME TO FILE
APPELLEE’S/CROSS-APPELLANT’S BRIEF                                      PAGE 1 OF 5
Judgment as well. The Clerk’s Record was filed on June 23, 2014 and the

Reporter’s Record was filed on November 25, 2014.

      Appellants filed their brief on January 29, 2015. Appellee’s/Cross-

Appellant’s brief is currently due, on second extension, no later than May

1, 2015.

                      II.   REQUESTED EXTENSION

      This is Appellee’s/Cross-Appellant’s third request for an extension.

The following matters have prevented the undersigned from devoting

sufficient time to prepare that brief.

      1.    The undersigned is lead counsel and just finished preparing the
            appellees’ brief in Double Diamond-Delaware, Inc., et al. v. Jeanette
            Alfonso, et al., No. 13-14-00324-CV, in the Thirteenth Court of
            Appeals. That appellees’ brief, which involved an 8-volume,
            4,300 page clerk’s record, and a 5-volume reporter’s record,
            involved complicated issues regarding the propriety of
            maintenance assessments by a property owner’s association, as
            well as a complex venue challenge involving multiple parties.
            That brief, which was filed on April 20, 2015, consumed much
            more of the undersigned’s time over the past month than he
            anticipated.

      2.    The undersigned is lead counsel and responsible for preparing
            a reply brief in Hardriders Motorcycle Club Association, et al. v.
            Hardriders, Inc., No. 14-14-00234-CV, in the Fourteenth Court of
            Appeals. That reply brief is due to be filed on April 27, 2015,
            and is set for oral argument on June 11, 2015.



UNOPPOSED THIRD MOTION TO EXTEND TIME TO FILE
APPELLEE’S/CROSS-APPELLANT’S BRIEF                                    PAGE 2 OF 5
     3.    The undersigned is lead counsel and responsible for preparing
           the appellant’s brief in Perry J. Luig v. North Bay Enterprises, Inc.,
           No. 15-10087, in the United States Court of Appeals for the Fifth
           Circuit. The appellant’s brief is due to be filed no later than
           May 4, 2015.

     4.    The undersigned is lead counsel and responsible for preparing
           a reply brief in Wanda Young, et al. v. Pulte Homes of Texas, LP, et
           al., No. 02-14-00224-CV, in the Second Court of Appeals. That
           reply brief is due to be filed on May 7, 2015.

     5.    The undersigned was retained earlier this month as lead
           appellate counsel to defend a $6.5 million verdict that was
           entered in late March 2015 in Rolando Cumpian v. Joeris General
           Contractors, Ltd., No. 2013-CI-14392, in the 285th District Court
           of Bexar County, Texas. The trial court has set a hearing on
           May 7, 2015 at which time Plaintiff’s Motion to Enter Judgment
           and the Defendant’s Motion for Judgment Notwithstanding the
           Verdict (and possibly a Motion for New Trial) will be heard.
           Defendants’ Motion for Judgment Notwithstanding the Verdict
           is to be filed today, giving the undersigned approximately 10
           days to respond to it. Accordingly, the bulk—if not all—of the
           undersigned’s time between now and the May 7th hearing will
           need to be devoted to this matter.

These and other day-to-day matters have and will prevent the undersigned

from devoting the time necessary to prepare the Appellee’s/Cross-

Appellant’s brief in this case by the current deadline.        This request is

sought not solely for delay, but in order that the Appellee’s/Cross-

Appellant’s Brief and the issues to be presented therein may be clearly and

concisely presented to this Court and so that justice may be served.


UNOPPOSED THIRD MOTION TO EXTEND TIME TO FILE
APPELLEE’S/CROSS-APPELLANT’S BRIEF                                    PAGE 3 OF 5
                 III.   CERTIFICATE OF CONFERENCE

     On April 20, 2015, the undersigned contacted lead appellate counsel

for Appellants, Barham Lewis, regarding the substance of this Motion. Mr.

Lewis once again graciously advised that he and his clients were

unopposed to the relief being requested.

                               IV.   PRAYER

     For these reasons, Appellee/Cross-Appellant respectfully requests

that this Court grant her unopposed motion and extend the time to file her

Appellee’s/Cross-Appellant’s Brief to June 1, 2015, and for such other and

further relief to which they may be justly and equitably entitled.

                                           Respectfully submitted,

                                     By: /s/ Thad D. Spalding
                                         Thad D. Spalding
                                         State Bar No. 00791708
                                         tspalding@texasappeals.com
                                         Peter M. Kelly
                                         State Bar No. 00791011
                                         pkelly@texasappeals.com
                                         KELLY, DURHAM & PITTARD, LLP
                                         PO Box 224626
                                         Dallas, TX 75222
                                         Telephone: 214.946.8000
                                         Facsimile: 214.946.8433

                                           and


UNOPPOSED THIRD MOTION TO EXTEND TIME TO FILE
APPELLEE’S/CROSS-APPELLANT’S BRIEF                                   PAGE 4 OF 5
                                        Ronald M. Estefan
                                        State Bar No. 00785851
                                        ron@ronestefanlaw.com
                                        THE ESTEFAN FIRM, P.C.
                                        2306 Mason Street
                                        Houston, Texas 77006
                                        (713) 333-1100
                                        (713) 333-1101 (Fax)

                                        COUNSEL FOR
                                        APPELLEE/CROSS-APPELLANT

                       CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of this Unopposed Third
Motion to Extend Time to File Appellee’s/Cross-Appellant’s Brief has been
forwarded to the following counsel of record on this 21st day of April 2015,
pursuant to Texas Rule of Appellate Procedure 9.5(b)(1).

     Barham Lewis
     Barham.Lewis@ogletreedeakins.com
     OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
     One Allen Center
     500 Dallas Street, Suite 3000
     Houston, Texas 77002
                                    /s/ Thad D. Spalding
                                    Thad D. Spalding




UNOPPOSED THIRD MOTION TO EXTEND TIME TO FILE
APPELLEE’S/CROSS-APPELLANT’S BRIEF                                PAGE 5 OF 5